PER CURIAM.
In Tavares Carter’s appeal from the trial court’s summary denial of his motion for post-conviction relief, he contends the trial court erroneously held that he failed to allege he had timely asked his attorney to file an appeal. We agree with appellant and reverse and remand.
In the argument portion of his sworn motion, Carter alleged that “he made a timely request for appeal, and that counsel failed to honor it.” Because Carter verified that the facts in his motion were true and correct, these allegations sufficiently raised the issue. See Myers v. State, 539 So.2d 525 (Fla. 1st DCA 1989); Courson v. State, 652 So.2d 512 (Fla. 5th DCA 1995).
REVERSED and REMANDED for further proceedings.
ERVIN, MINER, and WEBSTER, JJ.